FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WAJEER SINGH,                                    No. 07-73809

               Petitioner,                       Agency No. A075-307-139

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                                       **
                             Submitted July 19, 2010

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Wajeer Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying Singh’s motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, see Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because Singh failed to present material, previously unavailable evidence of

changed circumstances in India, see 8 C.F.R. § 1003.2(c), and Singh failed to

establish prima facie eligibility to reopen to apply for relief under the Convention

Against Torture, see Azanor v. Ashcroft, 364 F.3d 1013, 1018 (9th Cir. 2004) (“To

qualify for reopening under the Torture Convention, an alien must establish a

prima facie case that ‘it is more likely than not that ... she would be tortured if

removed to the proposed country of removal.’ ”) (citing 8 C.F.R. § 208.16(c)(2));

see also Cano-Merida, 311 F.3d at 966.

      Finally, we reject Singh’s contention that the BIA failed to consider the

relevant facts because he has not overcome the presumption that the BIA reviewed

the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

Singh’s contention that the BIA failed to substantiate its decision is belied by the

agency’s order.

      PETITION FOR REVIEW DENIED.




                                            2                                     07-73809